Case: 12-14189   Date Filed: 07/22/2013   Page: 1 of 3


                                                        [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-14189
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 9:12-cv-80578-KMW,
                    BKCY No. 07-16853-BKC-PGH


In Re: MELANIE H. CABOT,

                    Debtor.
___________________________________________

MICHAEL CABOT,

                                                           Plaintiff-Appellant,

                                  versus

MICHAEL R. BAKST,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (July 22, 2013)
                Case: 12-14189     Date Filed: 07/22/2013   Page: 2 of 3


Before TJOFLAT, PRYOR and BLACK Circuit Judges.

PER CURIAM:

         Michael Cabot, proceeding pro se, appeals from the district court’s dismissal

of his bankruptcy appeal. On June 12, 2012, acting sua sponte, the district court

dismissed Cabot’s appeal because he had not timely filed his initial brief. Cabot

filed his brief that same day. Cabot later moved for reconsideration, arguing that

he had believed his appeal was docketed on May 29, 2012, because that is the date

the Bankruptcy Notice of Entry was entered on the docket. The district court

denied Cabot’s motion for reconsideration, explaining that it was apparent from the

record that Cabot’s appeal was docketed on May 25, 2012, and that Cabot had

failed to show excusable neglect for his belated filing. The district court also

reviewed Cabot’s brief, and concluded the brief was “patently meritless” because

“it fail[ed] to sufficiently provide the Court with a basis to reverse or modify the

decision of the bankruptcy court.” On appeal, Cabot argues the district court

abused its discretion in denying his motion for reconsideration of the order

dismissing his appeal. Cabot also raises arguments related to his separate appeal of

the bankruptcy court’s order striking his designated issues on appeal to the district

court.

         Any error that the district court may have made in dismissing Cabot’s appeal

for failure to comply with Bankruptcy Rule 8009(a)(1)’s 14-day deadline was


                                           2
               Case: 12-14189     Date Filed: 07/22/2013    Page: 3 of 3


harmless because the district court reviewed Cabot’s brief when it denied his

motion for reconsideration. See Fed. R. Bankr. P. 9005 (incorporating Fed. R. Civ.

P. 61’s harmless error standard). The district court did not err in determining that

Cabot’s brief was without merit because he failed to raise any arguments on appeal

in the district court. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008)

(stating that although pleadings filed by a pro se litigant are construed liberally, a

pro se appellant abandons any issues not meaningfully addressed in the initial

brief). Rather, Cabot’s brief contained one short paragraph of argument with no

citations to the record or any authority, in which he stated broadly that the

bankruptcy court had attempted to prevent his appeal and acted erroneously in

striking his designated issues on appeal. Moreover, Cabot’s argument concerning

the bankruptcy court’s order striking his designated issues on appeal was not

properly before the district court and is not properly before us because he has

appealed that order in a separate proceeding. See id. (noting that where an

appellant notices the appeal of a particular judgment, the reviewing court lacks

jurisdiction to review other judgments or issues not expressly referenced or

impliedly intended for appeal). Accordingly, we affirm the district court’s

dismissal of Cabot’s appeal.

      AFFIRMED.




                                           3